Citation Nr: 1514270	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-12 143	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



REMAND

The Veteran had active duty service from July 1965 to April 1969.  He died in January 2012; the appellant in this case is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for cause of the Veteran's death.  

The Veteran is shown to have died in January 2012 of medullary failure, renal failure, and dehydration as a result of lung cancer that metastasized to his brain.  On appeal, the appellant has averred that the Veteran's lung cancer is the result of his exposure to herbicides during military service; specifically, she asserts that the Veteran served in the Republic of Vietnam on temporary duty assignments with the 3rd Marines while he was stationed in Okinawa, Japan.

The Board notes that a PIES response in June 2012 does not demonstrate that the Veteran had service in the Republic of Vietnam.  However, it does not appear that any further inquiry into the appellant's contentions was made.  Specifically, the Board finds that a remand is necessary in order to have the Joint Services Records Research Center (JSRRC) investigate whether the unit histories or other official sources respecting the Veteran's units in which he served while in Okinawa demonstrate that members of his unit were temporarily assigned to the Republic of Vietnam, as contended by the appellant.  

Additionally, the Board notes that the June 2012 VCAA notice letter does not appear to inform the appellant whether the Veteran had any service-connected disabilities at the time of his death; this deficiency of the appropriate notice due in cases such as this should be rectified on remand.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Finally, the Veteran's DD 214 shows that he was separated from Camp Lejeune, North Carolina.  This might be significant because VA has recognized that persons residing at the base were potentially exposed to drinking water contaminated with volatile organic compounds.  This raises complex issues of exposure and causation.  The agency of original jurisdiction (AOJ) should undertake development necessary to address possible exposure and its effects.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant appropriate notice with respect to her claim of service connection for cause of the Veteran's death.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), and should specifically indicate whether the Veteran had any service-connected disabilities.

2.  Submit the claim to JSRRC in order to verify service, including temporary service-through official sources to include but not limited to the unit histories-in the Republic of Vietnam by units to which the Veteran was assigned.  

3.  If service in Vietnam is not verified, take action necessary to address the question of environmental hazard exposure at Camp Lejeune, including forwarding the question to the AOJ that handles such claims.  All development necessary to address this question should be undertaken, including medical opinion evidence as required.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the appellant's claim of service connection for cause of the Veteran's death.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

